DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Grinwald et al. (US 2015/0220010) in view of Naito et al. (US 2009/0165857).
Regarding claims 1, 6 and 16-17, Grinwald et al. discloses an electrophotographic active ink composition (or an electrostatic ink composition, [0017]) comprising a resin, a conductive species (see [0021]), and additives such as liquid carrier, a charge director, and a charge adjuvant ([0053]); wherein the resin is a thermoplastic polymer comprising a copolymer of an olefin (e.g. ethylene or propylene) and acrylic acid and/or methacrylic acid ([0057]).
Grinwald et al. teaches using conductive species comprising carbon nanotubes to electrostatically print a conductive trace ([0022]).
Grinwald et al. does not disclose the conductive species comprising an electron donor material and an electron acceptor material, wherein the electron acceptor material is selected from a group of fullerene C60; fullerene C70; 4-(1',5'-Dihydro-1'-methyl-2'H-[5,6]fullereno-C60-Ih-[1,9-c]pyrrol-2'-yl)benzoic acid; Bis(1-[3-(methoxycarbonyl)propyl]-1 -phenyl)-[6.6]C62 (mixture of isomers); fullerene-C64, 1',1",4'.4"-Tetrahydro- di[1,4]methanonaphthaleno[1 ,2:2',3',56,60:2" 3"][5,6]fullerene-C60 (ICBA); 1',4’-Dihydro- naphtho[2’,3":1,2][5,6]fullerene-C60 (ICMA); [6,6]-Pentadeuterophenyl C61 butyric acid methyl ester; Perylene-3,4,9,10-
Naito et al. teaches forming organic layers by printing techniques ([0043]), wherein the organic layer of photoelectric conversion material layer (8, figs. 1-4) is formed of a random mixture, or a desired ratio, of a p-type semiconductor (or an electron donor material) and a n-type semiconductor (or an electron acceptor material, see [0038]) of fullerene such as C60 and C70 and their derivatives ([0040], [0042]). Naito et al. discloses the ratio of the p-type semiconductor (or the electron donor material) and the n-type semiconductor (or the electron acceptor material) is preferably 1:0.8 ([0038]). Naito et al. also uses 1:1 as a weight ratio of the p-type semiconductor (e.g. P3HT) and the n-type semiconductor (e.g. PCBM – [6,6]-phenyl C61 butyric acid methyl ester) in the example ([0050]). It is noted that the ratios 1:08 and 1:1 are right within the claimed range of 1:2 to 2.1 (in claim 1) and 1:1 (in claim 16).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the composition of Grinwald et al. by using the conductive species comprising an electron donor material (or p-type semiconducting material) and an electron acceptor material (or n-type semiconducting material) such as fullerene C60, fullerene C70 , or PCBM with a desired ratio such as 1:0.8 or 1:1 as taught by Naito et al. so that a photoelectric conversion layer is printed electrostatically, because Naito et al. explicitly teaches printing the photoelectric conversion layer ([0043]) and such modified ink composition would allow the photoelectric 

Regarding claims 2-4, modified Grinwald et al. discloses a composition as in claim 1 above, wherein Grinwald et al. teaches including phthalocyanine ([0084]), and Naito et al. discloses the electron donor is a conjugated material selected from polythiophene, poly(phenylene vinylenes) (or polymer of phenylenevinylene), polyfluorenes (or polymer of fluorine), and phthalocyanine such as copper phthalocyanine (see [0039]).

Regarding claim 8, modified Grinwald et al. discloses a composition as in claim 1 above, wherein Grinwald et al. also teaches the conductive species present in the composition in an amount of about 5 wt% to about 25 wt% of the solid content ([0044-0045]) and the thermoplastic polymer (or the resin) present in the composition in an amount of 5 to 90% by weight of solids in the composition ([0076]). The ratio of conductive species to the total weight of the thermoplastic polymer (or the resin) is found to be 5/90 to 25/5 (or 0.056 to 5).
Grinwald et al. does not disclose the ratio of the total weight of active photovoltaic material to the total weight of thermoplastic polymer to be exact 1:5 to 5:1 (or 0.2 to 5).
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 1:5 to 5:1 (or 0.2 to 5) of the range 5/90 to 25/9 (or 0.056 to 5) disclosed by Grinwald et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
 

Grinwald et al. does not disclose the total weight of active photovoltaic material in the composition is 15 to 85 weight % based on the total weight of solids of the composition. 
However, it would have been obvious to one skilled in the art at the time the invention was made to have used the total weight of the active photovoltaic material in the composition of at least 15 wt% based on the total weight of solids of the composition, because Grinwald et al. teaches such weight percentage is used for the conductive species and the conductive species in the composition is the electron acceptor material and the electron donor material (or n-type and p-type). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 15-85 wt% of the range of at least 15 wt% disclosed by Grinwald et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that if Naito’s photoelectric conversion layer 8 had the same meaning as the conductive trace disclosed by Grinwald as a whole, the leakage current at least be similar to that described by Naito in paragraph [0015], which the reference notes is undesirable.
The examiner replies that the paragraph [0015] of Naito describes a conventional bulk heterojunction organic thin film photovoltaic cell without an extra electron transport layer (5 as shown in fig. 1), the leak current is the recombination ([0015-0016] of Naito) which occurs when 
Applicant argues that if applying Grinwald to Naito would drive one of ordinary skill to create a busbar rather than the photoelectric conversion layer described by Naito, the busbar would completely unsuitable for Naito’s intended purpose as a photoelectric conversion layer.
Grinwald discloses an ink composition for printing, wherein the ink composition of Grinwald comprising an electron acceptor material (or n-type conducting species such as carbon nanotubes) and an electron donor material (or p-type conducting species such as phthalocyanine). Naito discloses printing a photoelectric conversion material layer (8) comprising an electron acceptor material, or n-type conducting species such as carbon nanotubes, C60 and C70, and an electron donor material, or p-type conducting species such as phthalocyanine. None of the cited reference discloses a busbar as argued by Applicant. Even though Naito et al. does not use the term “conductive trace” as Grinwald, the photoelectric conversion material layer (8) of Naito as a matter of fact is a conductive trace/layer since it includes conducting species.
Applicant argues that it is unreasonable to apply the same definition of conductive trace to Naito in the context of Grinwald as Grinwald refers to conductive traces having resistance in the KOhm range.
The examiner replies that the claimed invention is directed to an ink composition, the claimed invention is not directed to conductive traces having resistance in the KOhm range. Again, even though Naito et al. does not use the term “conductive trace” as Grinwald, the photoelectric conversion material layer (8) of Naito as a matter of fact is a conductive trace/layer since it includes conducting species. The ink composition of Grinwald is modified by using fullerene such as C60, C70, or PCBM to print the photoelectric conversion material layer as taught by Naito. It is noted that Applicant explicitly discloses C60, C70 and PCBM among others are equivalent materials to carbon nanotubes.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726